   Case 2:19-cv-00220-JNP Document 36 Filed 09/13/19 PageID.446 Page 1 of 6




David M. Kelly (admitted Pro Hac Vice)
Sara Copeland Parker USB #16130
KELLY IP, LLP
1300 19th Street, NW, Suite 300
Washington, D.C. 20036
Telephone: (202) 808-3570
Facsimile: (202) 354-5232
Email: david.kelly@kelly-ip.com
Email: sara.parker@kelly-ip.com

Juliette P. White, USB #9616
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
JWhite@parsonsbehle.com
ecf@parsonsbehle.com

Plaintiffs BMW of North America, LLC and
Bayerische Motoren Werke AG


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 BMW OF NORTH AMERICA, LLC and                      PLAINTIFFS’ SUPPLEMENTAL BRIEF
 BAYERISCHE MOTOREN WERKE AG,                       REGARDING STIPULATED MOTION
                                                    FOR ENTRY OF CONSENT JUDGMENT
 Plaintiffs,
                                                    Case No. 2:19-CV-00220
 vs.
                                                     U.S. District Judge Jill N. Parrish
 AMMAR ISSA, RHEINGOLD USA, LLC,
 and RHEINGOLD USA, INC.,

 Defendants.


          On September 4, 2019, the Court issued an Order (Dkt. 35) requiring the parties to file

the exhibits to the Stipulated Motion for Entry of Consent Judgment (Dkt. 34) and brief certain

issues regarding the scope of the permanent injunction. Pursuant to that Order, Plaintiffs BMW

{1048571;v3 }
4842-8088-1317v1
  Case 2:19-cv-00220-JNP Document 36 Filed 09/13/19 PageID.447 Page 2 of 6




of North America, LLC and Bayerische Motoren Werke AG (collectively, “BMW”) file this

Supplemental Brief. Concurrent with the filing of this Supplemental Brief, BMW submits the

exhibits to the proposed order to the Stipulated Motion for Entry of Judgment, which are

attached hereto as Exhibit A.

                                            ANALYSIS

        Under the Lanham Act, district courts have the authority to grant injunctions “according

to the principles of equity and upon such terms as the court may deem reasonable,” to prevent the

violation of a trademark owner’s rights. 15 U.S.C. § 1116. Granting permanent injunctive relief

“is an act of equitable discretion by the district court.” eBay Inc. v. MercExchange, LLC, 547

U.S. 388, 391 (2006). As shown below, in cases involving online trademark infringement,

district courts have included in permanent injunction orders the requirement for third-party

service providers to affirmatively act, including third parties of the same types involved here

(e.g., ISPs, domain name registrars, financial institutions) to take action. Such relief is

appropriate in cases of online trademark infringement because of the ease with which infringers

can establish new websites, social media accounts, ISPs, merchant accounts, and the like in a

matter of minutes.

        Courts within the Tenth Circuit have recognized that full equitable relief in such

trademark infringement cases may require ordering third parties with notice of a permanent

injunction to act “[t]o give practical effect to the Permanent Injunction.” Entrepreneur Media,

Inc. v. Spencer, No. 1:17-CV-01637-RBJ, 2017 WL 6405810, at *7 (D. Colo. Dec. 15, 2017).

For example, in Entrepreneur Media, the court found that defendants had infringed the plaintiff’s

trademarks. After “weighing all appropriate equitable factors applicable to this case,” the court


                                                  2
4842-8088-1317v1
  Case 2:19-cv-00220-JNP Document 36 Filed 09/13/19 PageID.448 Page 3 of 6




issued a permanent injunction not only enjoining defendants from further violations of the

plaintiff’s trademark rights, but also requiring social media companies and domain name

registrars to transfer to plaintiff any accounts or domain names held by defendants that were

subject to the order. Id. at *6.

        Other district courts have similarly required third-party service providers in online

trademark infringement cases to affirmatively act as part of a permanent injunction in trademark

cases. See Better Keiki, LLC v. MairicoDirect, No. 4:17-cv-00850, 2018 WL 5305571 (E.D.

Texas Aug. 29, 2018) (ordering Amazon to disable defendant’s seller IDs in order “[t]o give

practical effect to the Permanent Injunction”); Tapestry, Inc. v. 2012coachoutlets.com, 1:17-cv-

24561 (S.D. Fla. Aug. 7, 2018), Dkt. 28 (Exhibit B) (ordering domain name registrars to transfer

domain names to plaintiffs and top-level domain registries to place domain names on hold);

Monster Energy Co. v. Zheng Peng, No. 17-cv-414, 2017 WL 4772769 (N.D. Ill. Oct. 23, 2017)

(ordering financial institutions and online merchant accounts to release funds from defendants’

accounts to satisfy plaintiff’s damages); Damas S.P.A. v. Does, 1:15-cv-4528 (S.D.N.Y. Feb. 4,

2016), Dkt. 15 (Exhibit C) (ordering PayPal to release funds from defendants’ accounts to satisfy

plaintiff’s damages and ordering registrars of domain names to transfer domain names to

plaintiff).

        For example, in one recent online trademark infringement case, the district court entered

a permanent injunction against defendants who sold counterfeit VOLKSWAGEN goods through

online marketplace accounts. Volkswagen AG et al. v. AA370HK, et al., No. 17-cv-09226 (N.D.

Ill. Feb. 13, 2018) (Exhibit D). In addition to enjoining defendants from using Volkswagen’s

trademarks, the court ordered third-party service providers—including online marketplace


                                                 3
4842-8088-1317v1
  Case 2:19-cv-00220-JNP Document 36 Filed 09/13/19 PageID.449 Page 4 of 6




platforms, search engine and advertising providers, financial institutions, merchant account

providers, payment processing service providers, and Internet search engines—to disable all

services used by defendants “currently or in the future” to engage in the sale of infringing goods

and disable defendants’ payment and marketplace accounts except to pay to Volkswagen to

satisfy any judgment. Id. at pp. 5-6.

        Here, the parties’ stipulated injunction requires third-party service providers who receive

actual notice of the order to act in order to give “practical effect” to the permanent injunction.

Defendants’ actions in this case make clear the necessity of requiring third parties to act. For

example, it took almost a full year between the time BMW first filed a UDRP Complaint against

Defendants and the time Defendants signed the settlement agreement in this matter, during which

time BMW was irreparably harmed as Defendants attempted to thwart BMW’s enforcement

actions by registering and using new domain names and creating and using various new social

media and online payment accounts after BMW’s initial enforcement efforts. An order requiring

online marketplace platforms, website hosting providers, ISPs, domain name registrars, social

media platforms, advertising providers/vendors, financial service providers, and Secretary of

State offices to disable, take down, or cancel Defendants’ various infringing accounts, domain

names, social media sites, and filings is necessary to ensure compliance with the injunction and

that irreparable harm does not continue and to allow BMW to quickly take action against any

new accounts, domain names, social media sites, or filings of Defendants that violate the

permanent injunction. It also serves to ensure that no third party is later found to have violated

this Court’s order by acting in concert with Defendants by virtue of actions they may take to

assist Defendants in violation of paragraph D of the proposed Consent Judgment.


                                                  4
4842-8088-1317v1
  Case 2:19-cv-00220-JNP Document 36 Filed 09/13/19 PageID.450 Page 5 of 6




                                       CONCLUSION

        Based on the Court’s inherent equitable power and the Lanham Act’s recognition of the

court’s authority to prevent the violation of a trademark owner’s rights, BMW respectfully

requests the Court enter the Stipulated Motion for Entry of Judgment, including paragraphs E

and F of the proposed order.



        DATED this 13th day of September, 2019.


                                                    /s/ Juliette P. White
                                                    Juliette P. White, USB #9616
                                                    PARSONS BEHLE & LATIMER
                                                    201 South Main Street, Suite 1800
                                                    Salt Lake City, Utah 84111
                                                    Telephone: 801.532.1234
                                                    Facsimile: 801.536.6111
                                                    JWhite@parsonsbehle.com
                                                    ecf@parsonsbehle.com


                                                    David M. Kelly (Pro Hac Vice)
                                                    Sara Copeland Parker USB #16130
                                                    KELLY IP, LLP
                                                    1300 19th Street, NW, Suite 300
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 808-3570
                                                    Facsimile: (202) 354-5232
                                                    Email: david.kelly@kelly-ip.com
                                                    Email: sara.parker@kelly-ip.com
                                                    Attorneys for Plaintiffs BMW of North
                                                    America, LLC and Bayerische Motoren
                                                    Werke AG




                                               5
4842-8088-1317v1
  Case 2:19-cv-00220-JNP Document 36 Filed 09/13/19 PageID.451 Page 6 of 6




                                   CERTIFICATE OF SERVICE

        On this 13th day of September 2019, I hereby certify that I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system that will send an electronic notification to

counsel of record for all of the parties.




                                               /s/ Juliette P. White




                                                  6
4842-8088-1317v1
